EXAMINER’S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan Pollman on 03/12/2021.
The application has been amended as follows: 

Claim 7 is CANCELLED

Claim 1 is amended by adding the following text before the period:
wherein the freezing control device comprises a base wherein the freezing control device includes an upper adjustment mechanism and a lower adjustment mechanism adjustably mounting the cooling plate on the base

Claim 8 is amended as follows: 
“upper and lower adjustment mechanisms are configured”

Claim 9 is amended to depend from claim 8

Claim 15 is amended by adding the following text before the period:
wherein the freezing control device comprises a base wherein the freezing control device includes an upper adjustment mechanism and a lower adjustment mechanism adjustably mounting the cooling plate on the base

Allowable Subject Matter
Claims 1-2, 4, 6 and 8-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
After search, the prior art regarded as nearest the claimed invention is Kosub (US20150375438 – previously of record). Kosub teaches a method and apparatus for preferentially cooling integral zipper profiles of an extruded film (abstract). Kosub fails to teach a plate for preferentially cooling the profiles. Schumacher discloses a plate for radiantly cooling an extruded film (abstract, Fig. 1). Kosub in view of Schumacher fail to teach wherein the freezing control device comprises a base wherein the freezing control device includes an upper adjustment mechanism and a lower adjustment mechanism adjustably mounting the cooling plate on the base. The Examiner is unable to discern a reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“upper adjustment mechanism” in claims 1 and 15.
“lower adjustment mechanism” in claims 1 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luca (US3320340).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724.  The examiner can normally be reached on M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.L.S./               Examiner, Art Unit 1745                                                                                                                                                                                         
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742